DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	Applicant’s election without traverse of the invention of Group III, corresponding to claims 1-3 and 6-9 in the reply filed on August 16, 2021, is acknowledged.  Applicant indicated that claims 1-3 and 6-9 read on the elected invention with claims 4-5 and 10-14 being withdrawn from consideration.  An action on the merits follows.
Drawings
3.	The drawings were received on July 19, 2019.  These drawings are unacceptable.
4.	The drawings are objected to because the following figures include reference characters with corresponding lead lines that should either have an arrow at the end or extend to and touch the structure to which they refer:
In Fig. 1, reference character 100;
In Fig. 2, references characters 110 and 114;
In Fig. 3, reference character 116;
In Fig. 4, reference character 16;
In Fig. 5, reference character 104;
In Fig. 6, reference characters 104 and 122;
In Fig. 7, reference character 104;
In Fig. 12, reference characters 102, 148, and 152; and
In Fig. 14, reference character 200.
5.	The drawings are further objected to because of the following reasons:
Fig. 8 appears to show an improper exploded view.  When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets to show the relationship or order of assembly of various parts;
It is unclear if Fig. 12 is attempting to show one or more of exploded and detailed views.  If meant to be an exploded view, brackets must be used to show the relationship or order of assembly of the various parts.  If meant to show a detailed view, Applicant should consider showing the separate detailed views of the one or more components (e.g., 148, 152) in additional figures; and
In Fig. 12, there appear to be additional lead lines extending between the structures labeled (148, 152) and the structure (102).  It is unclear if these lines are unlabeled lead lines, lines meant to show how one or more parts connect to one another (i.e., attempted brackets in an exploded view), or are some other artifact of the drafting process.
6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification – Abstract
7.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
8.	The abstract of the disclosure is objected to because the words “comprising”, “comprises” and “comprise” throughout the abstract constitute legal phraseology.  
Specification – Disclosure
9.	The disclosure is objected to because of the following informalities:
At [040], “shoehorn magnet 114” should instead read “shoehorn magnet 118”; and
At [041], “tongue 10” should instead read “tongue 14”.  
Appropriate correction is required.
10.	The use of the term “VelcroTM”, which is a trade name or a mark used in commerce, has been noted in this application at [041]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (e.g., VELCROTM).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
11.	Claim 1 is objected to because of the following informalities:
At line 7, “the attachment portions” should instead read “the one or more attachment portions” to better agree with the previously introduced term;
At line 7, “removably attached” should instead read “configured to be removably attached” to better indicate the functional limitation;
At line 8, “the attachment portions” should instead read “the one or more attachment portions” to better agree with the previously introduced term;
At line 9, “configured to removably attach to the tongue” should instead read “configured to removably attach the one or more attachment portions to the tongue” to better agree with and establish a clear relationship with the previously introduced structure of the claim;
At line 13, “the attachment magnets” should instead read “the one or more attachment magnets” to better agree with the previously introduced term; and
At line 13, “the shoehorn magnets” should instead read “the one or more shoehorn magnets” to better agree with the previously introduced term.
12.	Claim 9 is objected to because of the following informalities: 
At line 1, “the ridge prevents lateral movement” should instead read “the ridge is configured to prevent lateral movement” to better indicate the functional limitation; and
At line 2, “the attachment portion” should instead read “the one or more attachment portions” to better agree with the previously introduced term.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,655,693 to Engelman et al. (hereinafter, “Engelman”), in view of USPN 3,500,512 to Zinni (hereinafter, “Zinni”), and further in view of JP-2015226744 to Kuroda et al. (hereinafter “Kuroda”).
	Regarding claim 1, Engelman teaches an assembly for assisting a user in putting on footwear having a tongue (See Annotated Fig. 5 of Engelman below; Abstract), the assembly comprising: a shoehorn portion comprising an elongated handle and an engagement member (Fig. 2, shoe horn includes insert blade (10) at one end of ; and one or more attachment portions (clasp (17)), wherein each of the attachment portions is removably attached to the tongue (clasp (17) is able to be removably attached to the tongue).

    PNG
    media_image1.png
    543
    560
    media_image1.png
    Greyscale

Annotated Fig. 5 of Engelman
	That said, Engelman does not explicitly teach wherein the engagement member comprises: a first surface; and one or more shoehorn magnets situated proximate to the first surface; and wherein each of the attachment portions comprises: a clip configured to removably attach to the tongue; and a body portion connected to the clip, wherein the body portion comprises one or more attachment magnets configured to engage with the one or more shoehorn magnets; wherein the engagement of the attachment magnets to the shoehorn magnets allows the user to manipulate a movement of the tongue.
wherein each of the attachment portions comprises: a clip configured to removably attach to the tongue (See Zinni, Figs. 1-2; ornamental clip includes jaws capable of being removably attached and secured to a portion of a shoe (18) such as a tongue portion).
	Furthermore, Kuroda is direct to a magnetic connection for aiding a user in opening and closing (i.e., pulling) a fastener while donning and doffing apparel (See Kuroda, Figs. 6-8, 11, and 19; Abstract) and further teaches wherein the engagement member comprises: a first surface (See annotated Fig. 19 of Kuroda below, coupler (42) includes a first surface); and one or more shoehorn magnets situated proximate to the first surface (Fig. 19 of Kuroda; magnetic member (42A) is proximate the first surface); and wherein each of the attachment portions comprises: a body portion connected to the clip (coupler (32) attached to fastener on apparel), wherein the body portion comprises one or more attachment magnets configured to engage with the one or more shoehorn magnets (coupler (32) includes magnetic member (32A) which is configured for engaging with magnetic member (42A)); wherein the engagement of the attachment magnets to the shoehorn magnets allows the user to manipulate a movement of the tongue (engagement of magnetic members (32A, 42A) allows for a user to manipulate and move a connected item of apparel (e.g., a shoe) by pulling an opposite handle portion  of the device in, for example, a direction (X) as shown in Fig. 18).

    PNG
    media_image2.png
    555
    704
    media_image2.png
    Greyscale
 
Annotated Fig. 19 of Kuroda
	Engelman and Zinni teach analogous inventions in the field of footwear.  Engelman and Kuroda teach analogous inventions in the field of donning and doffing facilitators for wearable articles.  It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to have substituted the ornamental clip of Zinni for the clasp of Engelman in order to provide an ornamental clip on the tongue of the shoe of Engelman with enhanced aesthetics while maintaining the clip in position on the tongue of the shoe.  It would have been further obvious for one of ordinary skill in the art at the time of filing of the invention to have utilized the magnetic fastener of Kuroda to provide a removable, magnetic connection between the cord and the clip of wherein the engagement member comprises: a first surface; and one or more shoehorn magnets situated proximate to the first surface; and wherein each of the attachment portions comprises: a clip configured to removably attach to the tongue; and a body portion connected to the clip, wherein the body portion comprises one or more attachment magnets configured to engage with the one or more shoehorn magnets; wherein the engagement of the attachment magnets to the shoehorn magnets allows the user to manipulate a movement of the tongue.
Regarding claim 2, the modified shoehorn assembly of Engelman (i.e., Engelman in view of Zinni and Kuroda, as applied to claim 1 above) teaches wherein the engagement member further comprises a cavity for accommodating the one or more shoehorn magnets (See annotated Fig. 19 of Kuroda above; the coupler (42) of Kuroda, as applied to form the end of the engagement member of the modified shoehorn assembly of Engelman as explained above, forms a cavity in holding material (43B) in which magnetic member (42A), i.e., the shoehorn magnet, is accommodated).
Regarding claim 3, the modified shoehorn assembly of Engelman (i.e., Engelman in view of Zinni and Kuroda, as applied to claims 1 and 2 above) teaches wherein the one or more shoehorn magnets lie substantially flush with the first surface (See annotated Fig. 19 of Kuroda above; magnetic member (42A), i.e., the shoehorn magnet, is flush with the first surface of the coupler which forms the end of the .
Regarding claim 6, the modified shoehorn assembly of Engelman (i.e., Engelman in view of Zinni and Kuroda, as applied to claim 1 above) teaches wherein the body portion comprises an outer surface, wherein the one or more attachment magnets are located on or proximate to the outer surface (See annotated Fig. 19 of Kuroda above; the coupler (32) of Kuroda, as applied to form the body portion of the attachment portion attached to the clip of the modified shoehorn assembly of Engelman as explained above, includes an outer surface to which magnetic member (32A), i.e., the attachment magnet, is at least proximate).
Regarding claim 7, the modified shoehorn assembly of Engelman (i.e., Engelman in view of Zinni and Kuroda, as applied to claim 1 above) teaches wherein the first surface comprises an engagement surface and a ridge, wherein the one or more shoehorn magnets are located on or proximate to the engagement surface (See annotated Fig. 19 of Kuroda above; the first surface of the coupler (42) of Kuroda, as applied to form the end of the engagement member of the modified shoehorn assembly of Engelman as explained above, forms an engagement surface and a ridge (suppressing portion (42C)) which protrudes from said surface).
Regarding claim 8, the modified shoehorn assembly of Engelman (i.e., Engelman in view of Zinni and Kuroda, as applied to claims 1 and 7 above) teaches wherein the ridge is offset from the engagement surface by between 0 and 4 millimeters (See annotated Fig. 19 of Kuroda above; the ridge of Kuroda protrudes, i.e., is offset, from the engagement surface by a relatively small amount).
not explicitly teach the offset being between 0 and 4 millimeters.
However, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to offset the ridge from the engagement surface by between 0 and 4 millimeters in order to suppress accidental separation of the magnets during use with the relatively small ridge without completely preventing the ability to intentionally separate the magnets with application of a large enough force to overcome the resistance of the relatively small ridge when desired by the user (i.e., after use), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144(II)(A).  Furthermore, Examiner notes that although Applicant discusses the offset range at [051] of the specification as originally filed, Applicant’s disclosure is absent a showing of any criticality of the range, since Applicant discloses that the offset may simply be a relatively small amount, with no benefits of a smaller or larger offset disclosed (See specification as originally filed at [051]).
Regarding claim 9, the modified shoehorn assembly of Engelman (i.e., Engelman in view of Zinni and Kuroda, as applied to claims 1 and 7 above) teaches wherein the ridge prevents lateral movement of the shoehorn portion with respect to the attachment portion in one direction (See Kuroda Fig. 18; suppressing portion (42C), i.e., the ridge, contacting suppressing portion (32C) is configured to prevent slipping movement between couplers in a direction (X) when the device is pulled, thereby preventing lateral movement between the shoehorn and attachment portions).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 5,974,701 to Busch; US 2019/0053580 to Tarnow; and US 5,687,889 to Liden; US 5,249,832 to Leonardz; and US 2012/0169076 to Brake et al. are all directed to elongated tools for assisting in donning and doffing apparel and/or footwear.  US 5,945,901 to Coleman et al.; US 5,999,074 to Coleman et al.; US 6,392,517 to Coleman et al.; and US 4,172,597 to Smit et al. are all directed to magnetic pick-up or grabber tools.  US 9,259,055 to Raynor; US 8,142,252 to Krull; US 5,542,157 to Herman; and US 2015/0209634 to McMahon et al. are directed to clips capable of being attached to a shoe.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732